          Case 3:20-cr-00253-JO        Document 7       Filed 08/06/20    Page 1 of 1




                     IN THE UNITED STATE DISTRICT OF COURT

                             FOR THE DISTRICT OF OREGON

 UNITED STATES OF AMERICA,                           Case No. 3:20-cr-00253-JO

                                      Plaintiff,     ORDER APPOINTING COUNSEL
                                                     PURSUANT TO THE PROVISIONS OF
                       v.                            THE CRIMINAL JUSTICE ACT,
                                                     18 U.S.C. § 3006A
 JOSEPH LAGALO,

                                    Defendant.

       IT IS ORDERED that CJA Panel attorney Benjamin Kim is appointed pursuant to the

provisions of the Criminal Justice Act, 18 U.S.C. § 3006A, as substitute counsel, relieving

Assistant Federal Public Defender Francesca Freccero for Mr. Lagalo, effective July 31, 2020.

                  6th
       DATED this ______ day of August, 2020.


                                             /s/ Robert E. Jones
                                             Honorable Robert E. Jones
                                             United States District Court Judge



Presented by:


____________________________________
Lisa C. Hay
Federal Public Defender
